Citation Nr: 0611584	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  90-25 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs that denied a claim of entitlement to TDIU.  In 
October 2001, the St. Petersburg, Florida RO assumed 
jurisdiction over the case.   The Board remanded the claim to 
the RO in October 2003 for additional development.

REMAND

While the case was in remand status, the RO determined that 
medical opinion was necessary to decide the case.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In attempting to locate 
the veteran's whereabouts, which remain unknown, the RO 
determined that the veteran had received treatment at the 
Charleston, South Carolina VA Medical Center (VAMC) during 
the appeal period.  However, the veteran's treatment records 
were not associated with the claims folder.  These relevant 
records must be obtained prior to any further consideration 
by the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA is obligated to obtain pertinent treatment records of 
medical records generated by its agency).  On remand, the 
veteran's medical and legal documents associated with his 
application for disability benefits with the Social Security 
Administration (SSA) should also be obtained.  Clarkson v. 
Brown, 4 Vet. App. 565 (1993)(VA has a duty to assist in 
gathering social security records when put on notice that 
claimant is receiving SSA benefits).

Finally, the veteran should be afforded appropriate 
examination to determine whether his lumbar spine disability, 
for which he receives VA compensation benefits, renders him 
unable to secure and maintain substantially gainful 
employment.  If the veteran fails to report for VA 
examination, the claims folder should be forwarded to an 
appropriate VA examination for opinion based upon review of 
the claims folder.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain the following records in the 
possession of a federal agency:
      a) determine the dates of the 
veteran's treatment at the Charleston, 
South Carolina VAMC and associated all 
treatment records with the claims 
folder;
      b) associate with the claims 
folder complete clinic records from the 
Tampa Bay VAMC since September 2005; 
and 
      c) associate with the claims 
folder all medical and legal documents 
pertaining to the veteran's 
application(s) for SSA disability 
benefits.

2.  Upon receipt of any additional 
records, schedule the veteran for 
appropriate VA examination(s) in order 
to determine whether his thoracolumbar 
spine disability, for which he received 
VA compensation benefits, prevents him 
from obtaining and securing 
substantially gainful employment.  The 
claims folder should be made available 
to the examiner for review.  Following 
examination, the examiner should 
provide opinion on the following 
question:
whether the veteran's service 
connected thoracolumbar spine 
disability renders him incapable 
of obtaining and maintaining 
substantially gainful employment?

If the veteran fails to report for VA 
examination, the claims folders should 
be forwarded to the examiner for 
opinion based upon review of the claims 
folder.

3.  Thereafter, readjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


